HART, J., concurring. I agree that this case must be affirmed, but write separately because I wish to draw attention to an aspect of our jurisprudence involving parental relocation that is often overlooked. In Hollandsworth v. Knyzewski, 353 Ark. 470, 109 S.W.3d 653 (2003), our supreme court held that relocation alone is not a material change in circumstances and announced that there is a presumption in favor of relocation for custodial parents having primary custody. It made it clear in Hollandsworth that the custodial parent no longer has the responsibility to prove a real advantage to herself or himself and to the children in relocating. Rather, the noncustodial parent has the burden to rebut the relocation presumption. The Hollandsworth court explained that the polestar in making a relocation determination is the best interests of the child, and that the court should take into consideration the following factors: (1) the reason for the relocation; (2) the educational, health, and leisure opportunities available in the location in which the custodial parent and children will relocate; (3) visitation and communication schedule for the noncustodial parent; (4) the effect of the move on the extended family relationships in the location in which the custodial parent and children will relocate, as well as Arkansas; (5) preference of the child, including the age, maturity, and the reasons given by the child as to his or her preference. |17I submit that rather than just considering the five Hollandsworth factors in terms of whether the noncustodial parent had rebutted the presumption that the custodial parent should be allowed to move, the courts — trial and appellate — should not end their inquiry there, but rather focus on the third factor and ensure that the child is able to maintain a nurturing relationship with the noncustodial parent. This means making every effort to allow the child to visit with the noncustodial parent during any extended school holidays. Spring break should not be alternated; it should be the given to the noncustodial parent, as should the Christmas break. Additionally, the courts should strongly consider making the custodial parent bear the costs of transportation for these visits. While our supreme court has determined that parental relocation will not constitute a change of circumstances in parental custody determinations, it defies common sense to suggest that a move out-of-state will not seriously decrease contact with the non-custodial parent. One need look no further than to the case at bar where the so-called noncustodial parent essentially had custody of the child fifty percent of the time. Absent some extreme circumstance, it is in the best interest of the child to have as close to equal contact with both of the adults that gave him or her life. Perhaps we need a better word than “visitation,” because that connotes something like a vacation — as in one might visit Disneyworld. I think a better term would be one-on-one parenting. I hope that the child in this case will not be too adversely affected by the sudden dramatic decrease in her one-on-one parenting from her mother.